Lamorelle, P. J.,
We might well rest the dismissal of all exceptions on the opinion of the learned auditing judge, and this covers exceptions by a distributee, as well as that of the fiduciary. We feel impelled, however, to call attention to the elaborate discussion by Judge Gest in his dictum in Tobey’s Estate, 10 D. & C. 229, and to the opinion of the court, written by the same judge, in Frick’s Estate, 13 D. & C. 536; also to the fact so frequently determined by us, that exceptions by a fiduciary must, under our rules, be signed and sworn to (see Estate of Martha E. MacDonald, deceased, no. 3249 of 1932, per curiam, November 24, 1933); and to the further fact that counsel for the exceptant, in his statement of the question involved, states that all *84the people agree, which is not so in fact, the Commonwealth having a claim and because of its claim being a party in interest. Further comment is unnecessary. All exceptions are dismissed, and the adjudication is confirmed absolutely.